DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16, and 23 are currently canceled. Claims 15, 17, and 24 are currently amended. Claims 18-22 and 25-27 are previously presented. Claim 28 is withdrawn.
Response to Arguments
Applicant's arguments filed 9/13/21 with regard to the 35 USC 103 rejections of record have been fully considered and are persuasive with respect to the prior art as a whole. 
Specifically, the prior art failed to teach a vacuum being applied, being silent on a negative pressure. 
Applicant argued that the Yoshida reference teaches away from injecting the filling material solution into the mold. This was not found persuasive as specifically what Yoshida teaches negative effects from in its reference to patent literature 1 is injecting the filling material in multiple steps whereas Yoshida simply teaches injection filling as a whole as a substitute filling method. 
Applicant also argued that Yoshida fails to teach the correct orientation of the female mold, arguing that the effects of gravity would lead to worse performance. Firstly the claim as currently constructed does not appear to require the injection inlet being in an upper position and the exhaust port facing downwards, failing to use the words upper, lower, and downwards. Secondly, contrary to applicant’s assertion that Fig. 13’s 
Applicant then argued that the claimed gas-permeability range is not made obvious by the prior art of record. This was not found persuasive as while the references themselves do not disclose this performance as the claimed membrane layer is taught this appears to be a matter of optimization of the thickness of the layer and when the general conditions are taught by the prior art discovering the optimal range is found to be obvious to one of ordinary skill in the art to optimize the permeability valu to fall within the claimed range. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

The claim objection of record is withdrawn. 
The 112b rejections of record are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 18-22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20150238434 A1, of record) in view of Ferguson (US 20120041337 A1, of record) Kuhn (US 20110060274 A1, of record) and Tomono (US 20090234301 A1).
With respect to claim 15, Yoshida teaches a method for manufacturing a microneedle chip (transdermal absorption sheet, Abstract), the method comprising: 
placing a female mold with a gas-permeable membrane on a supporting plate besprinkled with through-holes (gas permeable sheet 16, Fig. 7, P0091 )
supplying a fluidized needle body liquid into a female mold (Figs. 8B to 8C, material 20B is forced into mold 13), wherein the fluidized needle body liquid containing a bioactive component (the drug, P0012, P0018), wherein the female mold  (Figs. 8A-8D), each of the plurality of mold cavities is provided with an injecting inlet (bottom of recessed portions 15 in Fig. 5) and an exhaust port (air vent hole 15A, Fig. 7, P0091), the plurality of mold cavities arranged in a same direction to form an array of mold cavities (Figs. 8A-8D), wherein the injecting inlet is open at one side surface of the female mold and located at a needle base end of the plurality of mold cavities (bottom of recessed portions 15 in Fig. 5), the exhaust port is open at the other side surface of the female mold and located at a needle tip end of the plurality of mold cavities (air vent hole 15A, Fig. 7, P0091), and a surface of the female mold having a plurality of the exhaust port forms an exhaust surface (top of mold 13); passing gas through a gas-permeable membrane and retaining the fluidized needle body liquid within the plurality of mold cavities when the exhaust surface of the female mold is covered with the gas-permeable membrane and the fluidized needle body liquid is supplied and the gas-permeable membrane covers the exhaust surface (gas permeable sheet 16, Fig. 7, P0091 ); the pressurizing system comprises a second frame body that is matched with the first frame body so as to seal the female mold and the gas-permeable membrane in the receiving chamber (mold element 14), 
Yoshida fails to teach wherein the liquid is supplied by an injection molding process, teaching a sheet molding method instead. In the same field of endeavor, microneedle chip molding, Ferguson teaches the injection molding of the molding material as a known alternative molding method (P0094) and a liquid loading port for applying pressure and loading liquid is disposed on the second frame body (made obvious by the steps in P0097);. It would have been obvious to one of ordinary skill in increase productivity and process at lower temperatures (P0100).
Yoshida fails to teach wherein the gas-permeable membrane with the claimed properties or it being made of a polytetrafluoroethylene (PTFE) film, being silent on this. In the same field of endeavor, gas membranes, Kuhn teaches that PTFE film membranes are well known in the art and that the permeability thereof can be modified by the shape of the film (P0022). As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above by using a PTFE film as taught by Kuhn, selecting a well-known material for known suitability in gas membrane uses. While the combination does not explicitly teach the unclear claimed range as in claim 23 (See 112b rejections for details), it would be expected to have similar properties. 
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

With respect to the limitation “wherein the gas-permeable membrane is waterproof and has a gas permeability in a range of 12,000 to 150,000 cm3/(cm2*h*MPa) under a positive pressure in a range of 0.001 MPa to 0.5 MPa, or under a negative pressure in a range of -0.5 MPa to -0.001 MPa;” while the references themselves do not disclose this performance as the claimed membrane layer is taught this appears to be a matter of optimization of the thickness of the layer and when the 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

	With respect to the limitations regarding the vacuum system, the combination as applied above fails to teach placing the mold under negative pressure, being silent on this. In the same field of endeavor, microneedle array molding, Tomono teaches  placing the female mold and the supporting plate in a chamber enclosed by a vacuum system and  injecting material and applying pressure all while under vacuum  which are the method steps provided by the vacuum system (Abstract, P0011) injecting a fluidized needle body liquid containing a bioactive component from the liquid loading port into the female mold (P0039);and/or by vacuumizing at an exhaust port side of the female mold to form a negative pressure to promote the injection of the fluidized needle body liquid into the mold cavities (P0070) and demolding after the fluidized needle body liquid is cured and the microneedle chip is formed (Yoshida, peeling, Example 1, P0180). 

	With respect to claim 18, Yoshida further teaches wherein the fluidized needle body liquid has a viscosity in a range of 2 to 30 Pa.s (P0021), which is the equivalent of 2,000 to 30,000 cps as 1 Pa*s is equivalent to 1000 cps. As such Yoshida teaches arrange that falls within the claimed range. 


	With respect to claim 19, Yoshida further teaches wherein the fluidized needle body liquid has a viscosity in the range of 2,000 cps to 40,000 cps (P0021, 20,000 to 30,000 cps).
	With respect to claim 20, Yoshida further teaches wherein the female mold includes a main body portion and a base portion (Fig. 7, divided by portions 15A and 15B of cavity 15 ); wherein the main body portion is provided with the plurality of the mold cavities (tapered portion 15B), the injecting inlet at one side surface and the exhaust port at the other side surface (shown in Fig. 7), and the exhaust surface is formed by a surface provided with the exhaust port (mold 13, Fig. 7); the base portion has an inner surface covering over the exhaust surface and is internally provided with an exhaust hole (air vent hole 15A), the exhaust hole in communication with the exhaust port at an end and open at an outer surface of the base portion at the other end (tapered portion 15B), and having the same maximum radial size as that of the exhaust port and a length greater than 0 μm but less than or equal to 500 μm (same radius shown in Fig. 7, P0166-P0167, 420 μm); and wherein the gas-permeable membrane covers over the outer surface of the base portion (Sheet 16, Fig. 7).
With respect to claim 21, Yoshida further teaches wherein the female mold has a thickness from an injecting inlet side to an outer surface side of the base portion in the range of 50 μm to 3,000 μm (P0076, 0.3 to 3000 μm).
	With respect to claim 22, Yoshida further teaches wherein the exhaust port has a maximum radial size in the range of 0.1 μm to 100 μm (P0031).
(P0022). 
With respect to claim 25, Yoshida further teaches wherein the female mold is made of polydimethylsiloxane (P0089-P0090).
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20150238434 A1, of record) in view of Ferguson (US 20120041337 A1, of record) Kuhn (US 20110060274 A1, of record) and Tomono (US 20090234301 A1) as applied above to claim 15, further in view of Kim (US 20180021437 A1, of record).
With respect to claim 17, the prior art as combined above fails to teach the claimed pressure range, teaching examples of higher pressures (P0097). In the same field of endeavor, PDMS molding, Kim teaches pressure being applied to mold ranges at 100 to 750 mmHg [About 0.01 to 0.09MPa] (P0042-P0043), which overlaps with the claimed range. As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above to apply a pressure as taught by Kim, using a well-known pressure for a PDMS mold to achieve the result of molding without damaging the resulting low strength parts (P0007). 
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20150238434 A1, of record) in view of Ferguson (US 20120041337 A1, of record) Kuhn (US 20110060274 A1, of record) and Tomono (US 20090234301 A1) as applied above to claim 15, further in view of Kato (US 20160136408 A1, of record).
 (transdermal absorption material 20A, P0107, Fig. 8C). In the same field of endeavor, microneedle chip processing, Kato teaches that the backing layers may be spin coated (P0051, P0057, P0078). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by substituting the sheet of Yoshida for a spin coated backing, achieving the expected results of forming a backing layer. 
 	With respect to claim 27, Yoshida further teaches wherein the needle base material is hyaluronic acid (P0032-P0033, P0113-P0114).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741